Citation Nr: 0316196	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  95-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to March 
1995.

This appeal was originally before the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The case was subsequently 
transferred to the New York, New York, RO.

In July 2001, the Board remanded this matter for additional 
development.  The case is now before the Board for further 
consideration.


FINDINGS OF FACT

A right wrist condition is not shown to be related to 
service.  


CONCLUSION OF LAW

A right wrist disability was neither incurred nor aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.326, 3.655 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that March and July 
2001 letters, as well as a May 2003 supplemental statement of 
the case, notified the veteran of the provisions of the new 
law and of the evidence necessary to substantiate his claim, 
and considered the veteran's claim in accordance with the 
applicable law and regulations.  In addition, it is noted 
that the statement and supplemental statements of the case, 
as well as the development letters, provided notice to the 
veteran of what the evidence of record, to include VA 
examinations, revealed and why the evidence was insufficient 
to grant the benefit sought on appeal.  

Thus, the record indicates that the veteran was provided with 
notice of what VA has done with regard to his claim, notice 
of what he needed to do to help his claim, and notice of the 
reasons for the decision made.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran contends that he sustained an injury to his right 
wrist during service, and that as a result, he now has 
weakness and loss of grip in the right hand.  During an RO 
hearing held in November 1996, he reported that while he was 
on a ship, a hatch door hit his wrist.  He reportedly saw a 
physician after the swelling went down and was told that he 
would be okay.  He claims that he has had problems with his 
wrist ever since that time.    

The veteran's report of medical history at commissioning, 
dated in May 1985, indicates that he had fractured the right 
arm twice.  A history of right wrist subluxation was noted 
when the veteran was treated for gunshot wounds in 1987.  His 
October 1994 separation physical examination did not note any 
right wrist problems.  

A March 1995 report of medical history for the reserves notes 
that the veteran had applied for compensation due to wrist 
injury suffered on ship.  No right wrist problems were noted 
at that time.  

Report of a January 1995 VA examination notes that the 
veteran reported that in 1989, while climbing down a ship's 
ladder, the ship lurched causing him to fall with his right 
volar wrist against the ladder.  He experienced some pain 
which dissipated after a couple of hours.  He reported that 
he had recurrent weakness of the right hand.  Examination of 
the wrist showed no deformity, edema, tenderness, 
inflammatory reaction or weakness.  Range of motion of the 
wrist and hand was completely normal and painless.  Strength 
was normal.  X-rays showed no evidence of fractures, 
dislocation or bony abnormality.  The impression was status 
post trauma to the right wrist during service, which was 
asymptomatic except for the veteran's complaints of weakness.  
The examiner also noted that the veteran reported having 
fractured his right wrist two times prior to service.  The 
fractures reportedly healed and he had no difficulty.  The 
examiner further stated that if in fact the veteran had 
weakness of the right hand, it would be more likely related 
to his nonservice-connected fractures than the alleged 
inservice injury.      

A December 1996 VA joints examination indicated that right 
wrist motion studies were unremarkable.  Likewise, x-ray 
studies were unremarkable.  A peripheral nerve examination 
report indicated that the right wrist was within normal 
limits, except for mild wrist extension weakness and grip 
weakness.  The diagnosis was probable right median neuropathy 
due to wrist injury.  

As noted in July 2001, the Board remanded this matter to the 
RO for further development because the evidence was 
insufficient to decide the issue of service connection with 
any certainty, particularly with regard to making a 
determination with respect to whether there was any in-
service aggravation of a pre-service condition.  The Board 
thus remanded the issue for additional VA examination.  

A March 2003 VA memorandum indicates that the veteran failed 
to show for his VA examination in February 2003.  
Notification of this examination was returned as 
undeliverable.  Several attempts were made to reach him by 
telephone.  However, the number listed on file had been 
disconnected.  

A subsequent VA memorandum, dated in May 2003, indicates that 
the veteran was scheduled for a VA examination in April 2003; 
however, he requested to be rescheduled at another date.  He 
was rescheduled for another VA examination; however, he 
failed to show.  Several attempts were made to reach him by 
telephone; however, he did not respond.    

In order to establish service connection for a disability, 
the evidence must show that such disability was incurred 
coincident with active duty service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 C.F.R. § 3.306.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Id.   
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 C.F.R. § 3.304.

The pertinent provisions of 38 C.F.R. § 3.655(a) and (b) 
provide that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination the case shall 
be decided based on the evidence of record.  38 C.F.R. 
§ 3.655.  

As noted in the prior Board decision in 2001, an additional 
VA examination was necessary to answer additional pertinent 
questions with regard to the veteran's right wrist condition, 
specifically, whether any right wrist disability began or was 
increased in severity during service.  However, the veteran 
failed to show for the examination.  Good cause has not been 
shown for his repeated failure to show.  Thus, the Board must 
decide this case based on the evidence of record.

The Board notes that the veteran reported that he had had two 
fractures of the right wrist prior to service.  While he 
reported that he sustained an injury and received treatment 
for the injury in service, there is no documentation for this 
in the service medical records.  The only service record 
which addresses the alleged inservice injury is a March 1995 
report of physical examination, at which time he reported 
that he had filed a claim for service connection for the 
injury.  However, again, there is no evidence of the 
occurrence or treatment for a right wrist injury in service.  
Further, VA examinations are inconclusive as to the etiology 
of any right wrist condition.  To the extent that they 
provide an opinion the evidence is against the claim.  (See, 
e.g., the January 1995 VA examination report finding that 
nonservice connected fractures were the cause of any current 
disorder.)  Given this, and given that the veteran failed to 
report for the VA examination, the Board must deny the claim.

In reaching the decision to deny the veteran's claim, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against his claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 
  



ORDER

Service connection for a right wrist disability is denied.  




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

